                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

JEROME CORSI, individually, and LARRY                 §
KLAYMAN, individually                                 §
                                                      §
Plaintiffs
                                                      §
                                                      §      Case No. 1:20-CV-00298-LY
VS.                                                   §
                                                      §
INFOWARS, LLC, FREE SPEECH                            §
SYSTEMS, LLC, ALEX E. JONES,                          §
individually, DAVID JONES, individually,              §
and OWEN SHROYER, individually,                       §
                                                      §
Defendants

                          ORDER SETTING INITIAL PRETRIAL CONFERENCE

             IT IS HEREBY ORDERED that the above entitled and numbered case is set for an

INITIAL PRETRIAL CONFERENCE by telephone on Friday, July 17, 2020 at 10:00 AM

CDT. The parties shall provide the court with their call-in telephone numbers on or before

12:00 PM CDT, on Thursday, July 16, 2020.

             The parties’ proposed scheduling order is tentatively approved and the parties shall

comply with the dates set forth in paragraphs 1 through 7 of such proposed order pending the

initial pretrial conference.

             At the initial pretrial conference, the Court will schedule a final pretrial conference and

set a trial month.

             SIGNED this 22nd day of June, 2020.




                                                  LEE YEAKEL
                                                  UNITED STATES DISTRICT JUDGE
